Appeal by the defen*671dant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered December 7, 1998, convicting him of burglary in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his identity as the burglar is unpreserved for appellate review (see People v Gray, 86 NY2d 10, 20-21 [1995]; People v Majors, 18 AD3d 886 [2005]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]; see also People v Carr-El, 99 NY2d 546, 547 [2002]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Regan, 11 AD3d 640 [2004]; People v Risden, 299 AD2d 563 [2002]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]; People v Cuffie, 163 AD2d 485 [1990]). Ritter, J.P., Luciano, Mastro and Skelos, JJ., concur.